IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-20516
                         Conference Calendar



DONALD RAY McCRAY,

                                          Plaintiff-Appellant,


versus

ROBERT LOWER,

                                          Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-5710
                        - - - - - - - - - -
                          August 21, 1996
Before KING, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Donald Ray McCray, # 620694, appeals from the district court’s

dismissal of his in forma pauperis complaint as frivolous pursuant

to 28 U.S.C. § 1915(d), the relevant portion of which has since

been redesignated as § 1915(e)(2)(B)(i) by § 804 of the Prison

Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996).

We have reviewed the record and McCray’s brief and find no abuse of

discretion.    Because McCray’s complaint lacks an arguable basis in


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                              No. 96-20516
                                  - 2 -

law, his appeal is frivolous.      See Ancar v. Sara Plasma, Inc., 964

F.2d 465, 468 (5th Cir. 1992).     Because the appeal is frivolous, it

is DISMISSED.     5th Cir. R. 42.2.     McCray’s motion for deposition

testimony is DENIED.

      This court previously cautioned McCray that he risked the

imposition   of   sanctions   if   he   continued   to   file   meritless

complaints and cautioned him to review any pending appeals to avoid

the imposition of sanctions. See McCray v. Stripling, No. 96-10554

(July 2, 1996); McCray v. Fish, No. 95-10451 (June 5, 1995).

Accordingly, McCray is BARRED from filing any pro se, in forma

pauperis, civil appeal in this court, or any pro se, in forma

pauperis, initial civil pleading in any court which is subject to

this court's jurisdiction, without the advance written permission

of a judge of the forum court; the clerk of this court and the

clerks of all federal district courts in this Circuit are directed

to return to McCray, unfiled, any attempted submission inconsistent

with this bar.

     APPEAL DISMISSED. MOTION DENIED. SANCTIONS IMPOSED.